UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


__________________________________
                                              )
WANDA PATTERSON, parent and                   )
next friend of A.P., and A.P.,                )
                                              )
               Plaintiffs,                    )
                                              )
       v.                                     )       Civil Action No. 13-251 (RMC)
                                              )
DISTRICT OF COLUMBIA,                         )
                                              )
            Defendant.                        )
_________________________________             )



                                            OPINION

               Plaintiffs Wanda Patterson and her minor child A.P. filed this appeal of a Hearing

Officer Determination, alleging that Defendant District of Columbia denied A.P. a free

appropriate public education in violation of the Individuals with Disabilities Education

Improvement Act of 2004, 20 U.S.C. § 1400 et seq., due to the District’s failure to provide an

appropriate transition plan. Because the District subsequently did provide a proper transition

plan, Plaintiffs’ appeal has become moot. Accordingly, the District’s motion for summary

judgment will be granted and Plaintiffs’ cross motion will be denied.

                                            I. FACTS

               A. Statutory Framework

               The Individuals with Disabilities Education Improvement Act of 2004 (“IDEA”)

ensures that “all children with disabilities have available to them a free appropriate public

education that emphasizes special education and related services designed to meet their unique

needs and prepare them for further education, employment, and independent living.” 20 U.S.C.

                                                  1
§ 1400(d)(1)(A). In designing a free appropriate public education (“FAPE”) for students with

disabilities, the child’s parents, teachers, school officials, and other professionals collaborate in a

“multi-disciplinary team” to develop an individualized educational program (“IEP”) to meet the

child's unique needs. See id. § 1414(d)(1)(B). Local school officials utilize the IEP to assess the

student’s needs and assign a commensurate learning environment. See id. § 1414(d)(1)(A).

               While the District of Columbia is required to provide disabled students a FAPE, it

is not required to, and does not, guarantee any particular outcome or any particular level of

academic success. See Bd. of Educ. of Hendrick Hudson Central Sch. Dist. v. Rowley, 458 U.S.

176, 192 (1982); Dorros v. District of Columbia, 510 F. Supp. 2d 97, 100 (D.D.C. 2007). If the

parent objects to the identification, evaluation, or educational placement of a disabled child, or

whether she is receiving a FAPE, 20 U.S.C. § 1415(b)(6), the parent may seek an “impartial due

process hearing” before a D.C. Hearing Officer, who issues a Hearing Officer Determination

(“HOD”). Id. § 1415(f)(1)(A). If the parent is dissatisfied with the HOD, she may appeal to a

state court or a federal district court. See id. § 1415(i)(2)(A).

               B. Facts

               A.P. is a sixteen-year-old student who is eligible for special education services.

In August 2011 after four psychiatric hospitalizations, Ms. Patterson placed A.P. at a residential

school located in Georgia named Ackerman Devereux Academy. Although A.P. was placed in

Georgia, the District of Columbia continued to take responsibility for A.P.’s special education

services.

               On January 24, 2012, a multidisciplinary team revised A.P.’s IEP. The revised

IEP provided for specialized instruction for 30 hours per week and counseling for three hours per




                                                   2
week (both in a special education setting) and a behavior intervention plan. AR 1 at 11. Because

A.P. was going to turn sixteen in the year the revised IEP was implemented, the IEP was

required to include a transition plan, a plan for transition out of high school. See 20 U.S.C. §

1414(d)(1)(A)(i)(VIII); 34 C.F.R. § 300.43. Thus, the IEP included such a transition plan (2012

Transition Plan) indicating that A.P. “will discuss educational choices with the guidance

counselor or other school personnel such as [a] special education coordinator,” AR at 46; “will

explore occupational choices including those choices in the area of law,” id. at 47; and “will

discuss the importance of vocational rehabilitation with [a] special education coordinator,” id.

A.P. was given an assessment called “Career Cruising,” which resulted in a ranked list of careers

that interested A.P., but did not result in any particular education or career goal.

                 A.P. left Devereux in August 2012 and began attending Coolidge Senior High

School in the District of Columbia. In September 2012, Plaintiffs filed a due process complaint

alleging, inter alia, that the IEP was inappropriate because the District failed to conduct a

vocational assessment and the 2012 Transition Plan was improper. An administrative hearing

was held on November 16, 2012, and the Hearing Officer rendered a decision on November 29,

2012. Id. at 5-19.

                 The Hearing Officer found that the IEP lacked “appropriate measurable post-

secondary goals based on a transition assessment and . . . the resulting transition services may

not be appropriate.” Id. at 16. “The purported postsecondary goals are not postsecondary goals

at all but directions about what the Student should do during her secondary school years,” noted

the Hearing Officer. Id. The Hearing Officer directed the District to revise the 2012 Transition

Plan. Id. Nonetheless, the Hearing Officer found that A.P. had not been denied a FAPE:


1
    The Administrative Record (AR), pages 1-515, is filed on ECF at docket 7.

                                                  3
“[T]here is no evidence the Student has suffered educationally as a result of this problem––she

has been doing very well academically and functionally.” Id.

                 On January 16, 2013, the District replaced the 2012 Transition Plan with the 2013

Transition Plan. Mot. for Summ. J. [Dkt 9], Ex. 1 (Jan. 2013 IEP). A.P. took the Brigance

Educational Interest Assessment and Brigance Career Choice Assessment, which together

revealed that A.P. “understands the importance of graduating from high school;” “plans to go to

college in order to become a judge or parole officer;” and “plans to go to college to study

criminal justice.” Jan. 2013 IEP at 12. In order to reach these identified goals, the 2013

Transition Plan provides that A.P. “will locate the sources that can provide her with helpful

materials and information about her career choice,” id., and that she will complete 100 hours of

community service, using such service as an opportunity to “explore and research her career

interest,” id. at 13.

                 On February 26, 2013, Plaintiffs filed this suit appealing the HOD and asserting

that the District failed to provide a FAPE because the 2012 Transition Plan was inappropriate.

The District asserts that the 2013 Transition Plan moots this case, and even if it did not, the

initial 2012 Transition Plan is not a substantive denial of a FAPE. The parties have filed cross

motions for summary judgment.

                                     II. LEGAL STANDARD

                 Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment shall

be granted “if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); accord Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). In evaluating a hearing officer's decision in an

IDEA case such as this one, a court reviews the administrative record, may hear additional



                                                  4
evidence, and bases its decision on the preponderance of the evidence, granting such relief as

deemed appropriate. 20 U.S.C. § 1415(i)(2)(C). “Where, as here, neither party seeks to present

additional evidence, a motion for summary judgment operates as a motion for judgment based on

the evidence comprising the record.” Parker v. Friendship Edison Public Charter Sch., 577 F.

Supp. 2d. 68, 72 (D.D.C. 2008) (internal quotation marks and citation omitted).

               The burden of proof is with the party challenging the administrative

determination, see Schaffer v. Weast, 546 U.S. 49, 48 (2005), who must “at least take on the

burden of persuading the court that the hearing officer was wrong,” Reid v. District of Columbia,

401 F.3d 516, 521 (D.C. Cir. 2005) (citation and quotation marks omitted). The court gives “due

weight” to the decision of the hearing officer and does not substitute its own view of sound

educational policy for that of the hearing officer. See Rowley, 458 U.S. at 206.

                                         III. ANALYSIS

               The District’s issuance of the 2013 Transition Plan in compliance with IDEA

requirements renders this case moot. Because the U.S. Constitution requires federal courts to

decide only “actual, ongoing controversies,” Honig v. Doe, 484 U.S. 305, 317 (1988), the

mootness doctrine requires courts to refrain from deciding a case “if events have so transpired

that the decision will neither presently affect the parties’ rights nor have a more-than-speculative

chance of affecting them in the future.” Clarke v. United States, 915 F.2d 699, 701 (D.C. Cir.

1990) (citation omitted). A case is moot if a defendant can demonstrate that two conditions have

been met: (1) interim relief or events have completely and irrevocably eradicated the effects of

the alleged violation; and (2) there is no reasonable expectation that the alleged wrong will be

repeated. Doe v. Harris, 696 F.2d 109, 111 (D.C. Cir. 1982) (citing County of Los Angeles v.

Davis, 440 U.S. 625, 631 (1979)). When both conditions are satisfied, the case is moot because



                                                 5
neither party has a legally cognizable interest in the final determination of the underlying facts

and law.

                This case is similar to Turner v District of Columbia, Civ. No. 12-1943, 2013 WL

3324358 (D.D.C. July 2, 2013), where the plaintiff also alleged denial of a FAPE due to an

inadequate transition plan. When the plaintiff complained that the transition plan did not include

vocational exploration, the District revised the IEP to include a new transition plan that

addressed exploration of possible vocations. Because the transition plan had been revised to

address the plaintiff’s objection, the district court dismissed the case as moot. Id. at *6-7.

                Plaintiffs here baldly assert that this case falls under the “capable of repetition yet

evading review” exception to the mootness doctrine. This exception applies where: “(1) the

challenged action is in its duration too short to be fully litigated prior to its cessation or

expiration, and (2) there [is] a reasonable expectation that the same complaining party will be

subject to the same action again.” Murphy v. Hunt, 455 U.S. 478, 482 (1982). Plaintiffs fail to

support their argument with any facts. The “challenged action” is the 2012 Transition Plan––

which has been superseded and corrected by the issuance of the 2013 Transition Plan. Plaintiffs

do not present any evidence showing that it can be reasonably expected that A.P. will be subject

to an inadequate transition plan in the future.

                Even if this case presented a live controversy, the Court would enter judgment in

favor of the District. Plaintiffs have not demonstrated that A.P. was denied a FAPE because the

temporary imposition of the inadequate 2012 Transition Plan was a mere procedural violation

that did not affect A.P.’s substantive rights. “An IDEA claim is viable only if those procedural

violations affected the student’s substantive rights.” Lesesne v. District of Columbia, 447 F.3d

828, 834 (D.C. Cir. 2006) (emphasis in original); accord C.M. v. Bd. of Educ., 128 F. App’x 876,



                                                   6
881 (3d Cir. 2005) (“[O]nly those procedural violations of the IDEA which result in loss of

educational opportunity or seriously deprive patents of their participation rights are actionable.”);

M.M. ex rel. D.M. v. Sch. Dist., 303 F.3d 523, 533-34 (4th Cir. 2002) (“If a disabled child

received (or was offered) a FAPE in spite of a technical violation of the IDEA, the school district

has fulfilled its statutory obligation.”); see also 34 C.F.R. § 300.513(a)(1) (determination of

whether a child received a FAPE must be based on substantive grounds). Courts have held that

where the IEP as a whole confers an educational benefit, an inadequate transition plan does not

amount to denial of a FAPE. See, e.g., Sinan L. v. Sch. Dist. of Philadelphia, 293 F. App’x 912,

914-15 (3d Cir. Sept. 24, 2008) (transition plan that was “left largely blank” did not violate

IDEA); A.D. v. New York City Dep’t of Educ., Civ. No. 12-2673, 2013 WL 1155570, at *11

(S.D.N.Y. Mar. 19, 2013) (a “sparse” transition plan did not invalidate the IEP or amount to

denial of a FAPE).

                The District points out that the inadequate 2012 Transition Plan was only in place

for one year before it was corrected and that it has not resulted in any deprivation of educational

opportunity. Plaintiffs insist that A.P. was substantively harmed by the 2012 Transition Plan

because she spent an entire year without a proper plan and that the harm will be revealed in the

future. Plaintiffs rely on the testimony of Lisa Debeauville, A.P.’s educational advocate, who

testified as follows:

                Q. And in your opinion as an advocate do you think she could
                benefit from a vocational assessment?

                A. Absolutely. She needs one very much, very urgently. Because,
                again, a true assessment doesn’t identify interest, it identifies your
                own capabilities realistically. That’s the point of postsecondary
                planning. Because we don’t––because in the law, you know,
                obviously, they don’t want kids to graduate with unrealistic hopes
                and expectation or just go to nowhere and nothing, because
                typically outcomes can be very poor. And vocationally there is

                                                  7
               usually under-employment, unemployment, lack of higher
               education. There could be lifetime [poverty], lifetime mental
               illness, all kinds of negative outcomes are associated. So that’s
               geared to prevent that. So it’s something you take very seriously.

AR at 334 (emphasis added). Ms. Debeauville merely speculated that A.P. would be harmed, as

evidenced by the conditional language used––“outcomes can be very poor” and “[t]here could be

lifetime [poverty], lifetime mental illness.” The Hearing Officer determined that the District was

required to provide a proper transition plan, but there was no evidence that A.P. had suffered

educationally during the time that the 2012 Transition Plan was in place. AR at 16. This Court

agrees. Plaintiffs have not shown that the 2012 Transition Plan, though inadequate, actually

caused A.P. any substantive harm or loss of educational opportunity before it was replaced.

Accordingly, summary judgment will be granted in favor of the District.

                                      IV. CONCLUSION

               For the reasons stated above, the Court will deny Plaintiffs’ Motion for Summary

Judgment [Dkt. 8] and will grant the District of Columbia’s Motion for Summary Judgment

[Dkt. 9]. Judgment will be entered in favor of the District of Columbia. A memorializing Order

accompanies this Opinion.



Date: September 4, 2013

                                                                   /s/
                                                     ROSEMARY M. COLLYER
                                                     United States District Judge




                                                8